DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 1 and 13 are persuasive.  The art based rejection has been removed.
Applicant’s claim 20 has been considered, as well as the remarks. However, examiner is not seeing the claimed C2 in the claim language.  No capacitor was claimed and only “a charge storage element was listed”.  No “other” or “second” charge storage element was claimed.  As such, a new rejection has been made using the previously cited art.  
DETAILED ACTION
The instant action is in response to application 13 Sept 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grattan (US 6,414,829) in view of Plunkett (US 3,859,579).
As to claim 20,  Grattan discloses (Figures showing item matching are below) an arc fault detection device, comprising: a single broadband current rise time sensor circuit having a sufficient number of secondary windings to amplify a broadband high frequency signal; a bandpass filter circuit connected to the single broadband current rise time sensor circuit and configured to pass the broadband high frequency signal; an active integrator circuit connected to receive an output of the single broadband current rise time sensor circuit at an input of the active integrator circuit and configured to amplify a low frequency signal in said output, the active integrator circuit having a charge storage element connected between the input of the active integrator circuit and an output of the active integrator circuit; and a controller connected the active integrator circuit, wherein the controller is further connected to an output of the bandpass filter circuit and the output of active integrator circuit and programmed to detect an arc fault based on an output signal from the output of either the bandpass filter circuit or the active integrator circuit.
Grattan does not disclose the and a controller connected to the charge storage element of the active integrator circuit, controller programmed to provide a charging current to the charge storage element for a charging interval upon startup of the controller, the charging current charging the charge storage element to a non-zero voltage that is sufficient to stabilize operation of the active integrator circuit for the controller to detect an arc fault.  


    PNG
    media_image1.png
    600
    785
    media_image1.png
    Greyscale

Plunkett teaches the controller programmed to provide a charging current to the charge storage element for a charging interval upon startup of the controller, the charging current charging the charge storage element to a non-zero voltage that is sufficient to stabilize operation of the active integrator circuit for the controller to detect an arc fault (Col. 6, lines 20-40).  

    PNG
    media_image2.png
    247
    457
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 1-8, 10-13, 15-19 allowed.
Claims 21 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 1, the prior art fails to disclose: “the controller programmed to drain voltage from the charge storage element upon startup of the controller in response to determining that an output signal from the active integrator circuit is less than a reference voltage plus a drain hysteresis value, the controller further programmed to provide a charging current to the charge storage element for a charging interval upon startup of the controller in response to determining that the output signal from the active integrator circuit is greater than the reference voltage minus a charge hysteresis value,” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 13, the prior art fails to disclose: “draining voltage from a charge storage element of the active integrator circuit upon startup of the circuit breaker in response to determining that an output signal from the active integrator circuit is less than a reference voltage plus a drain hysteresis value, and charging the charge storage element of the active integrator circuit for a charging interval of the active integrator circuit upon startup of the circuit 
As to claim 21, the prior art fails to disclose: “wherein the controller is connected to the charge storage element via the input of the active integrator circuit through a tristate output of the controller, the tristate output being in a high impedance state except during the charging interval upon startup of the controller” in combination with the additionally claimed features, as are claimed by the Applicant.

Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839